Title: To Benjamin Franklin from Samuel Wharton, [16 July 1779]
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
Hotel de Rome Friday Evening [July 16, 1779]
I send inclosed the News paper, and am informed by some Friends in London, That two Transports are arrived from New York in short Passages, & bring such Accounts as incline People in general to think, That General Provost has been beaten near Charles Town, with the Loss of his Artillery &c. They don’t mention any other Particulars.
I am respectfully, and affectionately y’r. Excellency’s most obedt. & most humble servt.
S. Wharton
His Excellency Mr. Franklin
 
Notation: S. Wharton Paris
